CONCURRING OPINION OF
PERRY, J.
I concur in the conclusion of the majority that the statute under which the Commission acted made its decisions final and not subject to review, by any method, by the courts and that this provision is not unconstitutional, and also in the reasoning in support of that conclusion. The proceedings in these two cases are but attempts to obtain a consideration by this Court of certain errors of law alleged to have been committed by the Commission and a reversal or modification of its judgments, and the orders appealed from must, therefore, be reversed and the petitions dismissed.
It is unnecessary, I think, to express -an opinion upon or to enter into a discussion of any of the other questions touched upon in argument or in the opinion of the majority.